Case: 6:99-cr-00031-GFVT-HAI Doc #: 192 Filed: 02/26/21 Page: 1 of 4 - Page ID#: 110




                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF KENTUCKY
                                       SOUTHERN DIVISION
                                             LONDON

  UNITED STATES OF AMERICA,                                )
                                                           )
           Plaintiff,                                      )     Criminal No. 6:99-cr-00031-GFVT-HAI
                                                           )
  v.                                                       )
                                                           )
  CHARLES SIZEMORE,                                        )                        ORDER
                                                           )
           Defendant.                                      )

                                              *** *** *** ***

         This matter is before the Court on the Report and Recommendation filed by United States

 Magistrate Judge Hanly A. Ingram. [R. 188.] Defendant Charles Sizemore has been charged

 with a violation of his supervised release. In September 1999, Defendant was sentenced to 295

 months imprisonment followed by five years of supervised release upon his plea of guilty to

 conspiracy to distribute marijuana, possession with intent to distribute marijuana, and using a

 firearm in relation to a drug trafficking crime. [R. 100.]

         On January 13, 2021, Mr. Sizemore submitted a urine sample for testing which resulted

 positive for the use of methamphetamine. [R. 188 at 2.] Mr. Sizemore admitted to using

 methamphetamine three times within the previous thirty days and signed a written admission for

 such use. Id. Mr. Sizemore’s use of methamphetamine constitutes two violations of his

 supervised release. First, he has committed a Grace C violation by illegally possessing a

 controlled substance. Second, he has committed a Grade B violation by committing a federal,

 state, or local crime. 1 On January 29, 2021, Mr. Sizemore appeared before Judge Ingram for his


 11
   Because use of an illegal substance equals possession and Mr. Sizemore has a prior drug conviction, his use of
 methamphetamine constitutes a violation of 21 U.S.C. § 844(a).
Case: 6:99-cr-00031-GFVT-HAI Doc #: 192 Filed: 02/26/21 Page: 2 of 4 - Page ID#: 111




 initial appearance, pursuant to Federal Rule of Criminal Procedure 32.1. [R. 183.] During the

 hearing, the United States made an oral motion for interim detention. [R. 188 at 2.] Based on

 the heavy defense burden under 18 U.S.C. § 3143(a), Judge Ingram remanded Mr. Sizemore to

 the custody of the United States Marshal. Id. On February 4, 2021, Mr. Sizemore appeared

 before Judge Ingram for his final hearing. [R. 187.] There, Mr. Sizemore stipulated to the

 violations imposed upon him. [R. 188 at 2.] The Magistrate Judge found Mr. Sizemore to have

 “competently entered a knowing, voluntary, and intelligent stipulation to both violations.” Id.

        At the final hearing, the parties disagreed about the appropriate sentence for Mr.

 Sizemore’s violations. Id. at 4-6. The Government sought revocation with twelve months of

 imprisonment followed by five years of supervised release. Id. at 4. In support of its position,

 the Government referenced Mr. Sizemore’s criminal history, which includes involvement in a

 major drug trafficking operation, and the torture and shooting of a person who owed him a drug

 debt. Id. The Government’s position was that a strong message needed to be sent to the

 Defendant that meth use cannot be tolerated and that a person with such a violent history cannot

 be permitted to use destabilizing substances. Id. at 4-5. In response, the defense argued that “the

 Defendant’s behavior could be better corrected by drug treatment or by allowing him to serve his

 sentence on home confinement.” Id. at 5. In support, the defense argued that Mr. Sizemore has

 strong familial support, had enrolled in rehab to proactively address his drug problem, and had a

 job. Id. at 5-6. Additionally, the defense stated that Mr. Sizemore confessed to using drugs three

 times when only one time could be proven and accepted responsibility for his actions. Id. at 6.

        After hearing both arguments, Judge Ingram evaluated the entire record and considered

 all of the Section 3553 factors imported into the Section 3583(e) analysis, as well as the

 Guidelines Range. Ultimately, Judge Ingram recommended a sentence of six moths’



                                                  2
Case: 6:99-cr-00031-GFVT-HAI Doc #: 192 Filed: 02/26/21 Page: 3 of 4 - Page ID#: 112




 imprisonment, followed by four years of supervised release. Id. at 7. Additionally, Judge

 Ingram recommended a special condition that Mr. Sizemore refrain from alcohol use. Id.

        Pursuant to Rule 59(b) of the Federal Rules of Criminal Procedure, the Report and

 Recommendation advises the parties that objections must be filed within fourteen (14) days of

 service. Id. at 16; see 28 U.S.C. § 636(b)(1). Mr. Sizemore has not filed any objections to Judge

 Ingram’s Report and Recommendation and filed a waiver of allocution on February 12, 2021.

 [R. 190.] Generally, this Court must make a de novo determination of those portions of the

 Report and Recommendation to which objections are made. 28 U.S.C. § 636(b)(1)(c). But when

 no objections are made, as in this case, the Court is not required to “review… a magistrate’s

 factual or legal conclusions, under a de novo or any other standard.” See Thomas v. Arn, 474

 U.S. 140, 151 (1985). Parties who fail to object to a magistrate judge’s report and

 recommendation are also barred from appealing to a district court’s order adopting that report

 and recommendation. United States v. Walters, 638 F.2d 947 (6th Cir. 1981). Nevertheless, the

 Court has examined the record and agrees with Judge Ingram’s recommended disposition.

        Accordingly, and the Court being otherwise sufficiently advised, it is hereby ORDERED

 as follows:

        1. The Report and Recommendation [R. 188] as to Defendant Charles Sizemore is

               ADOPTED as and for the Opinion of the Court.

        2. Defendant Sizemore is found GUILTY of all violations;

        3. Mr. Siezmore’s Supervised Release is REVOKED;

        4. Mr. Sizemore is hereby SENTENCED to a term of incarceration of six months;




                                                 3
Case: 6:99-cr-00031-GFVT-HAI Doc #: 192 Filed: 02/26/21 Page: 4 of 4 - Page ID#: 113




       5. Mr. Sizemore’s supervision term is re-imposed for a period of forty-eight months on

           the same conditions previously imposed with an additional special condition that

           Defendant shall abstain from alcohol use.

       6. Judgment shall enter promptly.



       This the 26th day of February, 2021.




                                               4
